Citation Nr: 0722631	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to higher initial disability rating for scar of 
the right arm, currently evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from December 1959 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2002 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
scars of the right arm at a 0 percent disability rating, 
effective April 27, 2001, granted service connection for 
osteoarthritis and spondylosis of the lower back in the 
lumbar area at a 20 percent disability rating, effective 
April 27, 2001 and denied the veteran's claim of entitlement 
to service connection for chronic neck strain and cervical 
spondylosis.

In the veteran's May 2003 notice of disagreement, he 
specifically disagreed with the rating decision as it related 
to the 0 percent disability rating for the service connected 
scars of the right arm and the denial of his claim for 
entitlement to service connection for chronic neck strain and 
cervical spondylosis.  In a June 2005 decision, the RO 
granted service connection for degenerative intevertebral 
disc disease of the cervical spine at a 10 percent disability 
rating, effective April 27, 2001.  Therefore, the veteran's 
claim for a compensable initial rating for scars of the right 
arm is the only issue currently before the Board. 



FINDINGS OF FACT

1.  The veteran's scars of the right arm are asymptomatic, 
and not unstable, tender, or painful on palpation; and do not 
cause limitation of motion or loss of function nor exceed 144 
square inches.

2.  The veteran has mild impairment of the musculocutaneous 
nerve as his scars or lacerations were not causing 
neurological impairment except for a slight increased 
selective sensation of hyperesthesia.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
the veteran's scars of the right arm have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802-7805 (2002 & 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated July 2001, the RO informed the veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he could send VA any medical reports that he 
had.  This notice served to inform him of the need to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 2007).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent VA examinations in August 
2002, March 2004 and April 2005.  There has been no 
indication of a change in the disability since the most 
recent examination.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

Factual Background

In September 1960, the veteran was struck by a car while on 
active duty at Fort Jackson.  He sustained lacerations of the 
upper lateral and medial aspects of his right arm when he 
went through the vehicles windshield.  

In August 2002, the veteran underwent a VA scar examination.  
The examiner reported that the residuals of the veteran's in 
service motor vehicle accident were well-healed scars that 
did not cause any symptoms.  The scar on the right was 
approximately 6 inches long.  The scar on the upper portion 
of the medial aspect of his right forearm was approximately 5 
inches long.  The veteran also had a scar on the medial 
aspect of his upper arm which was about 3 inches long.  The 
examiner noted that all of the veteran's scars were well 
healed.  

In his May 2003 notice of disagreement, the veteran stated 
that he was not so much interested in the scars as he was the 
loss of nerve in his arm and the loss of ability to use his 
arm.

In March 2004 the veteran underwent a VA peripheral nerves 
examination.  The examiner noted some lacerations on the 
right upper extremity.  On examination, the veteran's 
vibration sense was intact and his reflexes were normal in 
the upper extremities.  Sensation appeared intact and the 
hand strength and grip strength appeared intact.  The 
examiner noted that at the site of one scar on his right 
forearm the veteran noticed slightly increased sensation to 
touch relative to the remainder of his right upper extremity.  

The examiner concluded that the veteran's scars or 
lacerations were not causing neurological impairment except 
for a slightly increased selective sensation of 
hyperesthesia, which was localized to the area of the scar on 
the right forearm.  The veteran's predominant neurological 
symptoms seemed to involve cervical stenosis and carpal 
tunnel syndrome.

In April 2005 the veteran underwent a VA scars examination.  
The veteran reported that he had never expressed any 
complaints of scar pain.  On examination of the mid lateral 
aspect of the upper arm, the scar measured 16cm in length.  
For the medial aspect of the forearm the veteran had a 13cm 
scar.  The veteran had an 8 cm scar for the upper arm.  There 
was no pain in the scars on examination and no adherence to 
underlying tissue.  The texture of the skin was smooth and 
the scars were stable, flat and superficial.  There was no 
inflammation, edema or keloid formation.  The color of the 
scars was lighter than the normal areas of the skin.  There 
was no induration or flexibility of the skin in the area of 
the scars.  There was no limitation of motion or limitation 
of function caused by the scars.  


Analysis

The schedular criteria by which scars are rated changed 
during the course of this appeal.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) (effective August 30, 2002) (codified 
at 38 C.F.R. § 4.118 (2006)). 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

The veteran's right arm scars are currently evaluated as 
noncompensable under Diagnostic Code 7805.  38 C.F.R. § 
4.118, Diagnostic Code 7805. 

Diagnostic Code 7805 instructs that scars may be rated on 
limitation of function of the part affected.  This Diagnostic 
Code is the same in the pre and post August 30, 2002 versions 
of the Rating Schedule. 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002 & 2006).  A higher evaluation under this 
Diagnostic Code is not warranted because the veteran's right 
arm scars have not resulted in limitation of function.

A higher evaluation is available under Diagnostic Code 7804, 
rating superficial scars which are painful on examination.  
However, the VA examinations noted well-healed scars which 
did not cause any symptoms.  The veteran has not reported 
painful scars, and there were no findings of pain on 
objective examination.  In the absence of evidence of a scar 
which is painful on examination, entitlement to a compensable 
initial evaluation must be denied under that diagnostic code.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002 & 2006).

A compensable evaluation for scars is available under the 
revised version of Diagnostic Code 7802, which provides a 10 
percent evaluation for scars other than the head, face, or 
neck that are superficial and do not cause limited motion if 
the area or areas of the scars exceeds 144 square inches (929 
square cm).  The veteran's arm scars, as measured at the 
March 2005 VA examination, did not exceed 144 square inches.  
Thus, the criteria for a separate compensable evaluation 
under this diagnostic code have not been met.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2006).

A compensable evaluation is available under the version of 
Diagnostic Code 7803 in effect prior to August 30, 2002, 
which provides a 10 percent evaluation for superficial scars 
which are poorly nourished with repeated ulceration.  
However, the March 2005 VA examination specifically indicated 
that there was no inflammation, edema or keloid formation.  
Therefore a compensable evaluation under this diagnostic code 
is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).

The revised version of Diagnostic Code 7803 allows a 10 
percent evaluation for unstable superficial scars, meaning 
there is frequent loss of covering of skin over the scar.  
However, the VA examiner noted that the texture of the skin 
was smooth and the scars were stable, flat and superficial, 
thus, a compensable evaluation under this Diagnostic Code is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2006). 

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as addressed 
by the Court in Fenderson would be in order.  The Board finds 
that the noncompensable evaluation appropriately reflects the 
highest level of disability caused by right arm scars from 
the grant of service connection.

VA must also consider whether the veteran's service connected 
scars of the right arm warrant separate ratings for 
orthopedic and neurological impairment.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14). 

At the time of the March 2004 VA nerves examination; the 
examiner noted that that the veteran's neurological symptoms 
stemmed from cervical stenosis and carpal tunnel syndrome and 
not from the right arm scars.  The examiner concluded, 
however, that the veteran's scars or lacerations were not 
causing neurological impairment except for the slightly 
increased selective sensation of hyperesthesia, which was 
localized to the area of the scar on the right forearm.  
While the scar itself does not demonstrate any symptoms, it 
appears it has affected the veteran's right forearm in that 
he had increased selective sensation.  This is analogous to a 
mild impairment of the musculocutaneous nerve, and a 
noncompensable evaluation is provided for mild incomplete 
paralysis under Diagnostic Code 8517.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805; 4.124a, Diagnostic Code 8517.  

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than that which occurs for a complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Incomplete paralysis 
of the musculocutaneous nerve which, for the dominant hand, 
is severe warrants a 20 percent evaluation, which is moderate 
warrants a 10 evaluation, and which is mild warrants a 
noncompensable evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8517. 

The findings of the March 2004 VA nerves examination do not 
show that the right arm scar residuals are analogous to, or 
approximate, a moderate incomplete paralysis, which would 
warrant a compensable evaluation.  In the nerve examination 
report, the only impairment noted was the increased selective 
sensation that would be analogous to a mild incomplete 
paralysis of the musculocutaneous nerve.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran's right arm scars have not required any, let 
alone frequent, periods of hospitalization since service.  
Additionally, marked interference with employment has not 
been shown, nor has such interference has not been alleged.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to higher initial disability rating for scar of 
the right arm, currently evaluated as noncompensable is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


